Exhibit 10.1

 

ADDENDUM No 5

to the CONTRACT No 482 dated June 09, 2000

for exploration of hydrocarbon material on

Aksaz-Dolinnoe-Emir block,

In Tyubkaragan region of Mangystau oblast

In compliance with the License of series AI No 1552 (oil) issued April 30, 1999

between

the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan,

 

(Competent body)

 

and

 

Limited Liability Partnership

Emir Oil

(Contractor)

 

 

 

 

 

 

 

 

 

 

Astana, 2008

 

 

 

 

--------------------------------------------------------------------------------

 

This Addendum #5 to the Contract No 482 dated June 09, 2000 for exploration of
hydrocarbon material on Aksaz-Dolinnoe-Emir block, located in Tyubkaragan region
of Mangystau oblast was signed on 24th of June of the year 2008 between the
Ministry of Energy and Mineral Resources, hereinafter referred to as “Competent
body”, and Emir Oil Limited Liability Partnership, hereinafter referred to as
“Contractor”.

 

Preamble

Due to the fact that:

- Contractor addressed the Competent body with a request to extend exploration
period under the Contract, the Competent body made a decision to extend the
exploration period for estimation and commercial discovery till January 9, 2013,
provided that Emir Oil LLP assumes additional financial commitments under the
Working program for the period of extension (Minutes No 3 of February 08, 2008
and No 6 of April 08, 2008).

 

Competent body and Contractor agree on the following:

 

 

Paragraph 3.4. of Section 3 “Contract term” to be amended as follows:

 

“Contract term in view of the extension of exploration period for estimation and
commercial discovery expires on January 9, 2013”.

 

Section 7 “Working program” to be amended by adding Paragraph 7.1.2. as follows:

“7.1.2. The amount of investments under the working program of the period of
extension for commercial evaluation is $ 44 440 000 (forty four million four
hundred and forty thousand USD) and comprised of the following cost and physical
parameters:

 

Addendum to the main Working program under the Contract #482 dated June 9, 2000.

 

№

Types of operations

2009

Half year (July-December)

2010

2011

2012

Cost of operations,

thousand $

1

Addendum to the exploration project

Number of projects

thousand USD

 

 

1

15

 

 

1

15

 

 

 

 

2

30

2

Addendum to the exploratory drilling construction project

Number of projects

thousand USD

 

 

 

1

25

 

 

 

1

25

 

 

 

 

 

2

50

3

Test production project

 

Number of projects

thousand USD

 

 

1

30

 

 

1

30

 

 

 

 

2

60

 

 

--------------------------------------------------------------------------------

 

4

Exploratory drilling, testing and targets research

 

Number of wells

Well depth/long meters

 

 

thousand USD

 

 

 

1

4000 lm

 

 

6 000

 

 

 

2

8000 lm

 

 

12 000

 

 

 

3

12000 lm

 

 

18 000

 

 

 

1

4000 lm

 

 

6000

 

 

 

7

28 000 lm

 

 

42 000

5

Geophysical study of wells

 

Number of wells

thousand USD

 

 

8

320

 

 

5

200

 

 

5

200

 

 

5

200

 

 

23

920

6

Preparation of fields for test production

Number of targets

thousand USD

 

 

1

400

 

 

1

400

 

 

1

400

 

 

 

3

1 200

7

Reserves estimation and approval in State Reserves Committee

Number of reports

thousand USD

 

 

 

 

1

20

 

 

 

3

60

 

 

 

2

40

 

 

 

6

120

8

Field development project

 

Number of projects

thousand USD

 

 

 

 

 

 

2

20

 

 

4

40

 

 

6

60

 

Total/ thousand USD

6790

12 690

18 690

6 270

44 440

 

At the same time, the following obligations shall be assumed by the Contractor:

 

-

Costs of training kazakhstani specialists in the amount of 0,5% of annually
planned capital expenses during the exploration period;

 

-

Deductions to liquidation fund in the amount provided for by the Exploration
projects;

 

-

Deductions to Astana Fund as a lump-sum payment in the amount of 200 000 (two
hundred thousand) USD by the end of 2010;

 

-

Supply 20% of the oil produced during the exploration period, as well as when
performing test production, to domestic oil refineries;

 

-

Deductions to social projects of Mangistau oblast in the amount of 50 000 (fifty
thousand) USD during the year 2009 and 100 000 (one hundred thousand) USD
annually, starting from 2010 through 2012”.

 

--------------------------------------------------------------------------------

Immediately after the new Tax Code of the Republic of Kazakhstan comes into
force the Competent body and the Contractor shall start negotiations regarding
the change of the tax regime, established by the Contract No 482 dated June 09,
2000.

 

Therewith the Competent body explained the provisions of Article 45-2 “Amendment
and termination of the Contract” of the Law of the RoK “On subsoil and subsoil
use” to the Contractor taking into account the last amendments and additions.

 

Exhibit No 1 – “Working program for the exploration period extended from July 9,
2009 to January 9, 2013 on Aksaz-Dolinnoe-Emir-Esen-Kariman-Borly block” shall
be an integral part of this Addendum No 5.

 

This Addendum No 5 was executed in three original copies in State and Russian
languages, all having equal legal force and being integral parts of the Contract
#482 dated June 09, 2000.

 

This Addendum No 5 to the Contract No 482 dated June 09, 2000, was signed on
«24th» of June, 2008 by authorized representatives of the parties and shall come
into effect from the moment of state registration.

 

Competent body:

 

Ministry of Energy and Mineral Resources of the Republic of Kazakhstan

 

Signature _______________________________

 

Title: Executive Secretary

Full name: Batalov А.

Contractor:

 

Emir Oil Limited Liability Partnership

 

 

Signature________________________

 

Title: General Director

Full name: Tolmakov Т.К.

 

 

--------------------------------------------------------------------------------

 

 

 